UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 30, 2008 ALICO, INC. (Exact Name of Registrant as Specified in Charter) FLORIDA (State or Other Jurisdiction of Incorporation) 0-261 (Commission File Number) 59-0906081 IRS Employer Identification No.) POST OFFICE BOX LA BELLE, FLORIDA (Address of Principal Executive Offices) 33975 (Zip Code) Registrant's telephone number, including area code: (863) 675-2966 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. 230.425) Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14D-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On July 30, 2008, the Company issued a press release announcing Alicoreports Quarterly Dividend. The press release is attached hereto as Exhibit 99.1 and incorporated by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit 99.1- Press release announcingAlico reports Quarterly Dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALICO, INC. (Registrant) Date:July 2008By: /s/DAN L.GUNTER Dan L. Gunter Chief Executive Officer EXHIBIT INDEX Exhibit 99.1 Company Press Release issuedJuly 30, 2008.
